         Case 6:19-cv-06261-EAW Document 36 Filed 06/01/20 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 CHARLES GREFER,

               Petitioner,                                 DECISION AND ORDER

        v.                                                19-CV-6261 EAW

 PAROLE OFFICER GRANT, S.P.O.
 ENGLE, and NYS DOCCS,

               Respondents.


                                        INTRODUCTION

       Pro se petitioner Charles Grefer (“Petitioner”) seeks a writ of habeas corpus under

28 U.S.C. § 2254. (Dkt. 1; Dkt. 6). The Amended Petition filed on July 24, 2019 (Dkt. 6),

is the operative pleading.

       Currently before the Court are six motions filed by Petitioner: (1) a motion for

default judgment filed on September 9, 2019 (Dkt. 9); (2) a motion to withdraw his motion

for default judgment filed on September 18, 2019 (Dkt. 10); (3) a motion for free copies of

his filings in this action filed on October 7, 2019 (Dkt. 12); (4) a motion for appointment

of counsel filed on December 20, 2019 (Dkt. 19); (5) a motion seeking reconsideration of

the denial of his request for a Clerk’s entry of default filed on February 12, 2020 (Dkt. 28);

and (6) a motion for an extension of time to file his reply memorandum of law filed on

February 27, 2020 (Dkt. 34). The Court considers these motions below.




                                            -1-
        Case 6:19-cv-06261-EAW Document 36 Filed 06/01/20 Page 2 of 6




                                        DISCUSSION

I.     Default Judgment Requests

       Initially, the Court considers Petitioner’s various requests for a default judgment

and/or a Clerk’s entry of default. A brief summary of the procedural history of this matter

is necessary to the Court’s analysis.

       Petitioner commenced this action on April 5, 2019. (Dkt. 1). On June 11, 2019, the

Court entered an Order granting Petitioner leave to proceed in forma pauperis and ordering

Respondents to answer within 90 days. (Dkt. 4). On July 24, 2019, Petitioner filed the

Amended Petition. (Dkt. 6). On September 3, 2019, the Court entered an Order requiring

Respondents to answer the Amended Petition within 90 days. (Dkt. 8). Respondents then

filed two motions for an extension of time to file their answer, which the Court granted,

extending Respondents’ deadline to January 30, 2020. (Dkt. 14; Dkt. 15: Dkt. 21; Dkt.

23). Respondents timely filed their Answer on January 30, 2020. (Dkt. 25). On February

3, 2020, Petitioner filed a request for a Clerk’s entry of default, which the Clerk of Court

declined to enter based on Respondents having answered. (Dkt. 26).

       As the foregoing history demonstrates, at no time did Respondents default in this

matter. The Court notes as a threshold matter that even had Respondents failed to timely

answer either the Petition or the Amended Petition, “relevant Second Circuit precedent

precludes the Court from granting a habeas petitioner’s motion for default judgment based

on respondent’s failure to file his answer on time.” McNally v. O’Flynn, No. 09-CV-

621S(F), 2010 WL 891151, at *2 (W.D.N.Y. Mar. 10, 2010); see Bermudez v. Reid, 733


                                           -2-
         Case 6:19-cv-06261-EAW Document 36 Filed 06/01/20 Page 3 of 6




F.2d 18, 21 (2d Cir. 1984) (explaining that entry of default judgment is not warranted in a

habeas case unless the petitioner establishes “a claim or right to relief by evidence

satisfactory to the court”).

       Moreover, Respondents timely answered the Amended Petition. Rule 5 of the Rules

Governing § 2254 Cases in the United States District Courts expressly provides that “[t]he

respondent is not required to answer the petition unless a judge so orders.” In this case,

the Court, via a series of orders, required Respondents to answer no later than January 30,

2020, which they did.

       In his motion for reconsideration (Dkt. 28), Petitioner claims that Respondents’

memorandum of law was missing from the copy of Respondents’ Answer that was served

on him. However, Respondents dispute that the memorandum of law was missing. (Dkt.

29). In any event, it is undisputed that Respondents thereafter mailed a second copy of the

memorandum to Petitioner. (Dkt. 29; Dkt. 31). To the extent there was a minor delay in

service of the memorandum of law on Petitioner, it caused him no prejudice and does not

warrant entry of default judgment.

       Moreover, while Petitioner claims that certain pages are missing from the state court

record (see Dkt. 28; Dkt. 31; Dkt. 32), he has not offered any evidence that these pages

were deliberately (or even inadvertently) withheld by Respondents, as opposed to the state

court record simply having gaps.       While the Court will certainly take Petitioner’s

arguments regarding these allegedly missing pages into account when assessing the merits

of his claims, the mere existence of gaps in the state court record does not warrant entry of

default judgment.

                                            -3-
         Case 6:19-cv-06261-EAW Document 36 Filed 06/01/20 Page 4 of 6




       For the foregoing reasons, there is no basis to find default by Respondents.

Accordingly, Petitioner’s motion for default judgment and motion for reconsideration of

the denial of his request for a Clerk’s entry of default (Dkt. 9; Dkt. 28) are denied, and his

motion to withdraw his motion for default judgment (Dkt. 10) is denied as moot.

II.    Request for Free Copies

       The Court turns next to Petitioner’s motion for free copies. (Dkt. 12). In forma

pauperis status does not mean that a litigant is “automatically entitled to free copies of

documents or rulings.” Cerilli v. Arnone, No. 3:11-CV-1822 SRU, 2012 WL 2872836, at

*2 (D. Conn. July 10, 2012); see also McClinton v. Rocker, No. 18-CV-6301 EAW, 2020

WL 264114, at *2 (W.D.N.Y. Jan. 14, 2020). As such, Petitioner has no right to free copies

of any of the filings in this action. However, recognizing Petitioner’s pro status, the Court

will, on this one occasion, provide Petitioner with a free copy of the Amended Petition. In

the future, if Petitioner requires additional copies, he must contact the Clerk of Court and

pay the applicable copying fee.

III.   Motion for Appointment of Counsel

       Petitioner seeks appointment of counsel.        (Dkt. 19).      “In a habeas corpus

proceeding, the appointment of counsel is discretionary.” Vincent v. Smith, No. 05 CIV.

7852(DAB)(KNF), 2006 WL 452895, at *1 (S.D.N.Y. Feb. 22, 2006); see also Hubbert v.

New York, No. 20-CV-232, 2020 WL 1820502, at *2 (W.D.N.Y. Apr. 10, 2020) (“It is

well established that prisoners have no constitutional right to counsel when collaterally

attacking their convictions. . . . Instead, appointment of counsel is generally within the



                                            -4-
         Case 6:19-cv-06261-EAW Document 36 Filed 06/01/20 Page 5 of 6




court’s discretion.”). In considering whether to appoint counsel, the Court considers the

following factors:

        (1) whether the party’s claim has substantial merit; (2) whether the nature of
       the factual issues requires an investigation, and whether the party’s ability to
       investigate is inhibited; (3) whether the claim’s factual issues turn on
       credibility, which benefits from the skills of those trained in presentation of
       evidence and cross-examination; (4) the party’s overall ability to present its
       case; and (5) whether the legal issues presented are complex.

Garcia v. USICE (Dep’t of Homeland Sec.), 669 F.3d 91, 98-99 (2d Cir. 2011) (citing

Hodge v. Police Officers, 802 F.2d 58, 60-61 (2d Cir. 1986)). The first of these factors is

a threshold requirement, and must be met before proceeding to the remainder of the inquiry.

See Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989) (“[T]he district judge

should first determine whether the indigent’s position [is] likely to be of substance. Only

if the claim meets this threshold requirement, the court should then consider other criteria.”

(quotations omitted)).

       Here, having reviewed the papers filed thus far, the Court cannot conclude that

Petitioner has met the threshold requirement of demonstrating that his claims are likely to

be of substance. While the Court will not determine the merits of the Amended Petition

until Petitioner has the opportunity to file a reply, there are significant procedural and

factual impediments to his various claims. On the record before the Court, appointment of

counsel is not warranted. See Barnes v. Alves, 10 F. Supp. 3d 382, 385 (W.D.N.Y. 2014)

(“[V]olunteer lawyer time is a valuable and limited commodity, and it should only be

utilized for the most deserving cases.”).




                                            -5-
        Case 6:19-cv-06261-EAW Document 36 Filed 06/01/20 Page 6 of 6




IV.    Motion for Extension of Time

       Finally, the Court considers Petitioner’s request for an extension of time to file his

reply. (Dkt. 34). The basis for Petitioner’s request was the pendency of the various

motions discussed above. (Id.). These motions having now been resolved, the Court

extends Petitioner’s deadline to file a reply to June 29, 2020.

                                     CONCLUSION

       For the reasons discussed above, Petitioner’s motion for a default judgment (Dkt.

9), motion for reconsideration of the denial of his request for a Clerk’s entry of default

(Dkt. 28), and motion for appointment of counsel (Dkt. 19) are denied. Petitioner’s motion

to withdraw his motion for default judgment (Dkt. 10) is denied as moot. Petitioner’s

motion for free copies (Dkt. 12) is granted solely to the extent that the Clerk of Court is

instructed to mail Petitioner a copy of the Amended Petition (Dkt. 6) with this Decision

and Order. Petitioner’s motion for an extension of time (Dkt. 34) is granted to the extent

that his deadline to file a reply in further support of the Amended Petition is extended to

June 29, 2020.

       SO ORDERED.




                                                      ______________________________
                                                      ELIZABETH A. WOLFORD
                                                      United States District Judge

Dated: June 1, 2020
       Rochester, New York



                                            -6-
